NO. 07-06-0275-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 17, 2006



______________________________





SHEON ANTHONY POLK, 

Appellant



v.



THE STATE OF TEXAS, 

Appellee





_________________________________



FROM THE 47
TH
 DISTRICT COURT OF POTTER COUNTY;



NO.  53,105-A; HON. HAL MINER, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant Sheon Anthony Polk appeals his conviction for possession of a controlled substance after a plea of guilty pursuant to a plea bargain.  The certification of appeal executed by the trial court does not disclose that he has the right of appeal; rather it states that he has no right of appeal.  By letter dated September 29, 2006, this court notified appellant of this circumstance and that the appeal was subject to dismissal.  The court also requested that he either supply us with an amended certification illustrating that he has a right to appeal or inform us why we should continue the appeal, by October 9, 2006.  That deadline has elapsed and we have received neither a response nor amended certification.  Thus, we dismiss the appeal.  
See
 
Tex. R. App. P. 
25.2(d) (requiring that the appeal be dismissed if a certification that shows that the defendant has a right of appeal has not been made part of the record).

Accordingly, the appeal is dismissed.		



Brian Quinn

          Chief Justice





Do not publish.